UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)November 3, 2008 SUNSHINE FINANCIAL, INC. (Exact name of Registrant as specified in its Charter) United States 333-151131 30-0484296 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification Number) 1400 East Park Avenue, Tallahassee, Florida 32301 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(850) 219-7200 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: □ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) □ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) □ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) □ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01OTHER EVENTS. Sunshine Financial, Inc., the proposed holding company for Sunshine Savings Bank, today announced that it received approval from the Office of Thrift Supervision, its primary federal regulator,to extend its stock offering period until January 29, 2009. In connection with the extension, Sunshine Financial is seeking a reduction in the offering range of its common stock, which is subject to the Office of Thrift Supervision's prior approval. The forgoing description is qualified in its entirety by reference to the press release, a copy of which is filed as Exhibit 99.1 hereto and incorporated by reference herein. ITEM 9.01FINANCIAL STATEMENTS AND EXHIBITS. (d)Exhibits 99.1Press Release dated November 3, 2008 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. SUNSHINE FINANCIAL, INC. (IN FORMATION) Date:November 3, 2008 By: /s/ Louis O. Davis Louis O. Davis, Jr. President and Chief Executive Officer EXHIBIT
